Citation Nr: 1717855	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-26 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1968 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office, in St. Louis, Missouri.  Jurisdiction of this matter has since been transferred to the VA Regional Office (RO) in Pittsburg, Pennsylvania.

In February 2013, the Veteran testified via videoconference before the undersigned Veterans Law Judge at a hearing at the RO.  The Veteran also testified before a Decision Review Officer (DRO) in a February 2008 hearing.  Transcripts of both hearings are of record.

While there have been additional evidentiary submissions subsequent to the final consideration of the claims by the RO, those submissions consisted of duplicates of medical records already associated with the claims file.  The evidence was already considered by the RO.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2016).

In December 2014, the Board remanded this matter for further development.  The Board finds substantial compliance with its remand instructions, so it may proceed to the merits of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

The Board remanded both the claim currently on appeal and a claim of entitlement to service connection for a finger disability.  The finger claim was granted by the RO upon readjudication, so that claim is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed.Cir. 1997) (clarifying that an appeal regarding downstream elements, i.e. the disability rating, is separate from any prior appeal regarding entitlement to service connection).

The Veteran has recently requested a Board hearing.  See September 2016 Report of General Information.  However, VA's laws and regulations provide that a claimant may have a hearing on appeal.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a) (emphasis added).  The use of "a" is very specific here and does not contemplate multiple hearings on the same appeal absent good cause or subsequent to remand from the United States Court of Appeals for Veterans Claims (CAVC).  His case has not been before the CAVC, so that exception is not present here.  The Veteran has already been afforded a hearing before the Board in connection with this pending appeal.  He has not indicated that there is additional information or evidence pertinent to the claim, which requires the scheduling of another Board hearing and which would not be sufficiently addressed through submission of written argument and/or evidence.  This is particularly so where the determinative issue in this matter involves the etiology of the Veteran's current disability and he is not competent to render his own medical opinions regarding the etiology (or diagnosis) of his current psychiatric disabilities.  For these reasons, the representative's request for another Board hearing is denied.


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD, and his major depressive disorder, unspecified anxiety disorder, cannabis use disorder, and alcohol use disorder have not been shown to be etiologically related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, unspecified anxiety disorder, cannabis use disorder, and alcohol use disorder, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309) were initially provided to the Veteran in the 2012 Statement of the Case and were again provided in the 2015 Supplemental Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

The Veteran testified as to several of his military experiences, including plane crashes and servicemembers deaths.  He testified that he did not receive any psychiatric treatment until decades after service because he was "in denial", but that he began to seek treatment after losing his job in 2003.  He states at that time a friend and VA employee told him he had PTSD

After a review of the entire record, the Board has determined that service connection is not warranted for the following reasons. 

1. The VA's duties to notify and assist have been satisfied.
a. VA's duty to notify was satisfied by a November 2006 letter.  
b. VA's duty to assist was satisfied.  The Veteran's claims file contains all relevant documents including his service treatment/personnel records, VA treatment records, and lay statements from the Veteran and his representative.  Adequate attempts were made to obtain other relevant records the Veteran identified.
c. The Veteran was afforded VA examinations in December 2009 and March 2015.  The examiners reviewed the Veteran's claims file, conducted a mental status examination, and performed psychometric testing.  The Board finds that these examinations and their associated reports are adequate, particularly in combination, because they contain sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran's representatives questioned the adequacy of the most recent examination, but did not provide any argument regarding any specific deficiency.  See March 2017 Post-Remand Brief.  The Board finds no such deficiency as the examination appears adequate and the opinions provided are supported by clinical findings and adequate rationales.
d. Having reviewed the Veteran's hearing transcript, the Board finds that the undersigned VLJ has complied with 38 C.F.R. § 3.103(c)(2) and the principles espoused in Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).
2. The Veteran does not have a current diagnosis of PTSD.
a. The Veteran's VA records do contain references to diagnoses of PTSD.  See May 2006 VA Psychiatric Evaluation (diagnosing ptsd and anxiety disorder, but noting:  "will further assess ptsd").  Subsequent records by the same provide, however, revised the diagnosis.  See August 2006 VA Psychiatry Note (diagnosing only major depressive disorder and noting:  "Those ptsd features appear to be exacerbated due to depression, not likely that he has ptsd independent of depression."); December 2006 VA Mental Health Note ("Pt reported his problem to be 'PTSD'.  He said he had not been diagnosed by a mental health professional."); January 2007 VA Mental Health Note (same provider including PTSD in diagnosis, but discussing depression with PTSD features); January 2007 VA Mental Health Note (different provider indicating the PTSD diagnosis is "provisional").  The provider initially diagnosed depression rather than PTSD later tended to include PTSD in his diagnoses, but his colleague continued to note the PTSD diagnosis was "provisional."
b. Other VA treatment records refer to a diagnosis of PTSD by a VA physician's assistant whose diagnosis was based on a PTSD screening test.  See March 2008 VA Primary Care Note (noting refusal of referral to specialist).
c. The record also contains another positive PTSD screening  test in 2005, but a screening is not equivalent to a diagnosis.  There are further references to PTSD by way of history usually reported by the Veteran.  These also do not constitute medical evidence of PTSD.
d. In December 2009, a VA examiner found that the Veteran did not meet the criteria for PTSD, including because his reported stressors did not meet the criteria for a diagnosis of PTSD and his symptomatology did not warrant a diagnosis of PTSD.  The examiner instead diagnosed major depressive disorder, moderate, recurrent, unrelated to military service; cannabis abuse; alcohol dependence, in sustained full remission.  The examiner explicitly based his opinions on both his own examination and review of the medical records (including the prior diagnoses of PTSD).  The examiner noted that testing indicated "symptom severity exaggeration", an aspect that was not discussed by the Veteran's treating physicians.
The Board finds this opinion very persuasive regarding the correct diagnosis of the Veteran's symptoms from 2005 through the date of the examination.
e. In March 2015, a second VA examiner found that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the DSM-5 criteria.  The examiner instead diagnosed unspecified anxiety disorder, cannabis use disorder, and alcohol use disorder (in sustained remission), all as "unrelated to or not caused by military service."  The examiner explicitly based his opinions on both his own examination and review of the prior mental health (including those from 2005 to 2007).  The examiner noted that psychometric testing indicated a score "below the cutoff for a PTSD diagnosis."  The examiner noted that his presentation of symptoms warranting a finding that he did not have PTSD "was consistent with his observed presentation at the current evaluation."  The examiner provided a thorough rationale for his conclusion that the Veteran did not have PTSD.
This opinion is very persuasive regarding the correct diagnosis of the Veteran's symptoms.
f. The greater weight of the evidence weighs in favor of finding that the Veteran does not have PTSD and has not had PTSD during the appeal period.  Rather, his symptoms are more accurately diagnosed as major depressive disorder, unspecified anxiety disorder, cannabis abuse, and alcohol dependence (in remission).
3. The Veteran has been diagnosed with major depressive disorder and unspecified anxiety disorder, but these acquired psychiatric disabilities have not been shown to be etiologically related to his active military service.  
a. The December 2009 VA examiner opined that the Veteran's then-diagnosed major depressive disorder was not etiologically related to his military service.  No rationale was provided, however, so additional examinations were done.
b. The March 2015 VA examiner opined, with explanation, that the diagnosed acquired psychiatric disorders were "unrelated to or not caused by his military service."  He provided a rationale including, but not limited to, lack of in-service symptoms, delay in diagnosis/treatment, and alcohol and cannabis use/abuse  that caused his loss of employment on several occasions.
c. While there are discussions of the Veteran's military history in his VA mental health treatment records, none provide an explicit opinion regarding any causal nexus between those experiences and his current acquired psychiatric disorders.  The Board finds that the providers were more concerned with treating the current symptoms rather than providing a rigorous opinion regarding the etiology.  To the extent these records could be interpreted as suggesting a link between service and the Veteran's current psychiatric condition, the Board finds that they are entitled to no probative weight given they are not stated to the requisite evidentiary standard and do not directly address the nexus issue.
d. The two VA medical opinions are the only opinions of record directly addressing the relationship between the Veteran's current psychiatric diagnoses and his military service.  The VA examiners' opinions, particularly in combination, are highly probative and dispositive in this matter.  The greater weight of the evidence is against finding any etiological relationship between the current acquired psychiatric disorders and the Veteran's military service.
4. The Veteran has also been diagnosed with alcohol/drug abuse disorder (alcohol and cannabis).  As a matter of law, direct service connection for alcohol and drug dependence resulting from alcohol and drug abuse cannot be granted.  38 U.S.C.A. § 1131 (West 2014).  While the law allows service connection for an alcohol or drug abuse disability secondary to a service-connected disability, this has not been established in this case.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The evidence of record suggests an opposite causal relationship (e.g., the records contain a notation that the cannabis abuse exacerbates the Veteran's psychiatric symptoms).
5. The Veteran's lay statements and testimony have been considered in this decision.  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").
6. Psychoses are included in the list of chronic diseases under 38 C.F.R. § 3.309(a) eligible for presumptive service connection consideration.  None of the Veteran's diagnosed acquired psychiatric disorders are included within the definition of psychoses.  Presumptive service connection is unavailable. 
In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, unspecified anxiety disorder, cannabis use disorder, and alcohol use disorder, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


